Case 3:19-cv-01301-CAB-DEB Document 162 Filed 03/17/21 PageID.9616 Page 1 of 2




   1
   2
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                      SOUTHERN DISTRICT OF CALIFORNIA
  10 IMPACT ENGINE, INC.,                       CASE NO. 19-CV-1301-CAB-DEB
  11              Plaintiff,                    ORDER GRANTING GOOGLE
                                                LLC’S MOTION FOR
  12        vs.                                 CONSTRUCTION OF
                                                ADDITIONAL CLAIM TERMS
  13 GOOGLE LLC,                                [Doc. No. 160]
  14              Defendant.                    Hon. Cathy A. Bencivengo,
                                                Courtroom: 15A
  15
                                                Complaint Filed: July 15, 2019
  16                                            Trial Date: None Set
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                Case No. 19-CV-1301-CAB-DEB
          ORDER GRANTING GOOGLE’S MOTION FOR CONSTRUCTION OF ADDITIONAL CLAIM TERMS
Case 3:19-cv-01301-CAB-DEB Document 162 Filed 03/17/21 PageID.9617 Page 2 of 2




   1        Before the Court is Defendant Google LLC’s (“Google”) Motion for
   2 Construction of Additional Terms. (Dkt. 160.) Having considered the motion, and
   3 good cause having been shown, the Court GRANTS Google’s motion.
   4        The Court will hold a claim construction hearing on April 28, 2021 at 9:30
   5 a.m. in Courtroom 15A on the following terms:
   6        1. Template;
   7        2. Project Viewer;
   8        3. Renders/Rendered.
   9        The parties will simultaneously file opening briefs by April 3, 2021.
  10 Simultaneous responsive briefs will be filed by April 19, 2021. The Court does not
  11 require the parties provide charts or worksheets described in Patent L.R. 4.2 for the
  12 hearing on these terms.
  13        IT IS SO ORDERED
  14 Dated: March 17, 2021
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                             -1-                Case No. 19-CV-1301-CAB-DEB
          ORDER GRANTING GOOGLE’S MOTION FOR CONSTRUCTION OF ADDITIONAL CLAIM TERMS
